Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 6, Line 3, the disclosure recites “15is coupled”, instead of “15 is coupled”.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because it recites: “determined, on a basis of the road map information stored in the map information storage, that a straight road continuous in the traveling direction”, instead of “that a straight road continuous in the traveling direction is provided ahead of the crossing road”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1:
an acceleration suppression degree setting unit configured to set;
a traveling-prohibited region setting unit configured to set;
Claim 3:
a right-turning and left-turning prediction unit configured to predict;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite:
“a traveling-prohibited region on an opposite side of the own vehicle on the road map information across a lane of the crossing road”: This limitation is considered indefinite because the specification of the location of the traveling prohibited region is vague. The term “opposite side” of the own vehicle is indefinite because it does not specify with respect to which side of the vehicle (front, rear, left, right), the region is considered opposite. Furthermore, the term “across a lane of the crossing road” does not explicitly describe which “lane” of the crossing road this is referring to. For example, a lane of the crossing road could be any lane, road within the intersecting crossing road, including the lane that the own vehicle is driving on, the lane that the own vehicle will turn to be driving on after crossing the intersection, etc… Therefore, this limitation is vague and ill-defined, rendering the claims indefinite.
“sets the degree of acceleration suppression to a higher value as the reaching distance becomes shorter”: The terms “higher” and “shorter” are relative terms which render the claims indefinite, since they are not defined in the claims, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what reference, threshold, or level the acceleration and the distance are considered higher and shorter respectively; thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-11 depend from claim 1, include all of its limitations, and do not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 2 recites:
“a road shoulder side opposite to the own vehicle position “: The term “opposite” to the own vehicle is indefinite because it does not specify with respect to which side of the vehicle position (front, rear, left, right), the road shoulder is considered opposite. For example, a road shoulder to the left side of the vehicle position could be considered an opposite side, across the crossing road, since, as explained above, the crossing road comprises all the road intersecting each other at the junction.
“across the crossing road when the driver turns the own vehicle right on a road where left-hand traffic is stipulated with respect to the crossing road or turns the own vehicle left on a road where right-hand traffic is stipulated with respect to the crossing road”: This limitation is considered indefinite because: (i) “the driver”: there is insufficient antecedent basis for the driver in the claim, nor in the claims from which it depends; (ii) “turns the own vehicle right where left-hand traffic is stipulated” and “ turns the own vehicle left where right-hand traffic is stipulated”: this limitation is indefinite because it is unclear how the vehicle may be turned left on a road in which right-hand traffic is required, and vice versa. It is unclear if this limitation is referring to the fact that the vehicle is being driven in the wrong way or not. Thus, the metes and bounds of the claim are indefinite.
Claims 3-5, and 7 depend from claim 2, include all of its limitations, and do not cure its deficiencies rendering them rejected under the same rationale. 
Claim 4 recites:
“the traveling direction”: There is insufficient antecedent basis for the traveling direction in this claim, nor in the claim from which it depends, rendering the claim scope indefinite
Claim 9 depends from claim 4, includes all of its limitations, and does not cure its deficiencies rendering it rejected under the same rationale. 
Claim 6 recites, “the driver”. There is insufficient antecedent basis for the driver in this claim, nor in the claim from which it depends, rendering the claim scope indefinite. 
With respect to the claim interpretation of claims 1 and 3, claim limitations “an acceleration suppression degree setting unit configured to set; a traveling-prohibited region setting unit configured to set; a right-turning and left-turning prediction unit configured to predict” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 17 recites that the traveling control unit 31 and the map locator calculator 12 illustrated in FIG. 1 can be implemented by the afore-mentioned microcomputer and also by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU)), at least one application specific integrated circuit (ASIC), and/or at least one field programmable gate array (FPGA). However, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-11 depend from claim 1, include all of its limitations, and does not cure its deficiencies rendering them rejected under the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20160137197A1) in view of Nara (JP 2010221858 A; Examiner relied on paragraphs from the English Translation attached and on drawings from the original document attached).
Regarding claims 1 and 12 Hayakawa discloses:
an acceleration suppression degree setting unit configured to set a degree of acceleration suppression to suppress acceleration of an own vehicle (Fig. 18-20; [0312]: “the acceleration suppression control amount computing unit 44 computes an acceleration suppression control amount.”, and 
a traveling state controller configured to suppress target acceleration of the own vehicle on a basis of the degree of acceleration suppression set by the acceleration suppression degree setting unit ([0313]: “Then, when it is determined that the own vehicle V enters the parking frame LO and that the acceleration suppression control operating condition is established”); 
a map information storage configured to store road map information ([0051]: “Based on a current position of the own vehicle V obtained by using the GPS receiver and road information stored in the map database, the navigation device 26 is capable of obtaining road information such as the type, width, and so on of a road on which the own vehicle V is traveling”)
an own vehicle position estimator configured to estimate an own vehicle position that is a current position of the own vehicle ([0052]: “The navigation device 26 outputs an information signal including the current position of the own vehicle V obtained by using the GPS receiver (hereinafter may be referred to as an "own vehicle position signal") to the travel control controller 10”);
a crossing road detector configured to map-match the own vehicle position estimated by the own vehicle position estimator to the road map information stored in the map information storage and detect whether there is a crossing road ahead of the own vehicle (Fig. 8; [0336]; [0338]); 
and a reaching distance calculator configured to calculate a reaching distance ([0336]).
However, Hayakawa does not explicitly state a traveling-prohibited region setting unit configured to set, when the crossing road detector detects the crossing road, a traveling-prohibited region on an opposite side of the own vehicle on the road map information across a lane of the crossing road; and a reaching distance from the own vehicle to the traveling-prohibited region; the acceleration suppression degree setting unit sets the degree of acceleration suppression to a higher value as the reaching distance becomes shorter, on a basis of the reaching distance calculated by the reaching distance calculator.  
On the other hand, Nara teaches a traveling-prohibited region setting unit configured to set, when the crossing road detector detects the crossing road, a traveling-prohibited region on an opposite side of the own vehicle on the road map information across a lane of the crossing road ([0020]; [0040] ; [0043]; Fig. 10: pedestrian crosswalk is considered to be the traveling-prohibited region [acceleration risk area as denoted by paragraph [0040], and it is on the opposite side with respect to the own vehicle, across a lane of the crossing road-given the crossing road has lanes in different directions); and a reaching distance from the own vehicle to the traveling-prohibited region ([0045]: the pedestrian crossing ahead, the mileage calculation, and the passage of the pedestrian crossing); the acceleration suppression degree setting unit sets the degree of acceleration suppression to a higher value as the reaching distance becomes shorter, on a basis of the reaching distance calculated by the reaching distance calculator ([0045]; [0046]; [0049]-[0050]). 
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Hayakawa reference and include features from the Nara reference, to identify a traveling prohibited region such as the pedestrian crosswalk surrounding the intersection or junction. Doing so would enable an accurate prediction of potential situations where acceleration suppression would be necessary, such that acceleration suppression is more effective.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa and Nara in further view of Norris (US9098080).
Regarding claims 6, Hayakawa discloses, the acceleration suppression degree setting unit sets the degree of acceleration suppression, and the traveling state controller suppresses acceleration of the own vehicle on the basis of the degree of acceleration suppression set by the acceleration suppression degree setting unit ([0044]; [0047]; [0055]; [0056]).
However, Hayakawa does not explicitly state the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving
mode in which a driver performs steering operation. 
On the other hand, Norris teaches the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving mode in which a driver performs steering operation (col 7 lines 52-63 disclosing switching from an autonomous mode to a manual mode in which the driver controls the vehicle). 
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Hayakawa reference and to incorporate the teachings of Norris reference, such that the own vehicle is an automatic driving vehicle, when a driving mode of the automatic driving vehicle is shifted from an automatic driving mode to a manual driving mode in which a driver performs steering. Doing so allows improving the system in Hayakawa with a predictable automatic driving feature. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa and Nara in further view of Kuge (US8670915)
Regarding claim 11, Hayakawa discloses an accelerator operation amount detector configured to detect an operation amount of an accelerator pedal ([0048]-[0049]); and an acceleration suppression control cancelation detector configured to detect release of the accelerator pedal on a basis of the operation amount of the accelerator pedal detected by the accelerator operation amount detector ([0063]: accelerator pedal depression amount, “driving-side depression amount”).
However, Hayakawa does not explicitly state when the acceleration suppression control cancelation detector detects the release of the accelerator pedal, the traveling state controller cancels acceleration suppression on the target acceleration.
On the other hand, Kuge teaches when the assistance control cancelation detector detects
the release of the accelerator pedal, the traveling state controller cancels assistance control (col. 6 line 60 - col. 7 line 15 discloses when the release of the accelerator pedal is detected by the driver an assistance control is cancelled; Fig. 7: steps leading to Mode 0; In reference to Fig. 6, Mode 0 is the condition when the following distance is not controlled by the driver, and accordingly, the conveyance control is not operating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hayakwa to incorporate the teaching of Kuge such that the assistance control cancelation detector detects the release of the accelerator pedal, and cancels the assistance control. Doing so would provide the advantage of stopping/cancelling the automatic assistance based on the driver’s intention (release of pedal), which will avoid any unintentional and/or unnecessary autonomous control of the vehicle. 
Allowable Subject Matter
Claims 2-5, and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukata (US-20150321555-A1) discloses a driving support apparatus for ensuring consistency of content for multiple driving supports related to vehicle acceleration/deceleration.
Weiss (US-20130338914-A1) discloses A driving assessment system and method is described that automatically assesses driving conditions around a driver to identify safety hazards and to subsequently inform that driver when an unusually hazardous condition exists. 
Hayasaka (US-20150266473-A1) discloses A driving support apparatus for ensuring consistency of content for multiple driving supports related to vehicle acceleration/deceleration. The driving support apparatus is provided with a follow-up running support unit for performing acceleration/deceleration support for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669